DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on February 14, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on February 14, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 5, with respect to objections to claims 8 and 10 have been fully considered and are persuasive.  Therefore, the objections have been rendered moot. 
Applicant’s remarks, see pg. 5, with respect to claim rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 
Applicant’s arguments, see pg. 6, with respect to claim rejections by Chang under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the claim rejections by Chang have been withdrawn. 
Applicant’s arguments, see pp. 6 and 7, with respect to claim rejections by Krogstrup, in view of Kanugo and Vukajlovic-Plastina have been fully considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 - 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "the semiconductor material in the one or more exposed regions", and the claim also recites "forms a network of in-plane nanowires" which is the narrower statement of the range/limitation. In other words, it is ambiguous regarding the semiconductor material in the one exposed region (singular), because in order to support "a network of in-plane nanowires", "the semiconductor material in the exposed regions" is required (plural).
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 3 - 6 and 12 depend on claim 1 directly/indirectly and inherit the issue of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krogstrup et al. (Epitaxy of semiconductor-superconductor nanowires), hereinafter as Krogstrup, and in view of Kanungo et al. (Selective area growth of III-V nanowires and their heterostructures on silicon in a nanotube template: towards monolithic integration of nano-devices), hereinafter as Kanungo, and Vukajlovic-Plestina et al. (Molecular beam epitaxy of InAs nanowires in SiO2 nanotube templates: challenges and prospects for integration of III-Vs on Si), hereinafter as Vukajlovic-Plastina, and Barkeshli et al. (USPAPN US 2017/0141287 A1), hereinafter as Barkeshli.

Regarding claim 1, Krogstrup discloses a method of fabricating a mixed semiconductor-superconductor platform (abstract: InAs/Al), the method comprising:
in a superconductor growth phase, forming a layer of superconducting material, at least part of which is in direct contact with the selectively grown semiconductor material (pg. 400, left column, 1st paragraph - pg. 402, right column, 2nd paragraph). Pg. 400 of Krogstrup discloses that the InAs/Al are formed by epitaxy.
However, Krogstrup does not expressly disclose the following limitations whereas Kanungo discloses the method comprising:
in a masking phase, forming a dielectric mask on a substrate, such that the dielectric mask leaves one or more regions of the substrate exposed (pg. 2, left column, beginning of § 2.1 - pg. 3, left column, ending of § 2.1; pg. 405, § Methods);
in a selective area growth phase, selectively growing a semiconductor material on the substrate in the one or more exposed regions (pg. 2, left column, beginning of § 2.1 - pg. 3, left column, ending of § 2.1; pg. 405, § Methods).
Krogstrup and Kanungo do not expressly disclose wherein the mixed semiconductor-superconductor platform comprises the selectively grown semiconductor material and the superconducting material in direct contact with the selectively grown semiconductor material. Kanungo does not expressly disclose the method performed by a MBE system, but Vukajlovic-Plestina disclose that forming InAs nanowires in SiO2 nanotube templates by molecular beam epitaxy is known in the art (title, abstract). See MPEP § 2144.07: the selection of a known material based on its suitability for its intended use supported a prima facie obviousness, likewise a selection of a known process based on its suitability for its fabrication use is prima facie obvious
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Krogstrup with the selective area growth phase of Kanungo and Vukajlovic-Plestina, in order to selectively form semiconductor structure, confined within 5 - 6 atomic planes (abstract of Kanungo), and guided growth of the semiconductor structure (abstract of Vukajlovic-Plestina). Thus, the combination of Krogstrup, Kanungo, and Vukajlovic-Plestina disclose wherein the mixed semiconductor-superconductor platform comprises the selectively grown semiconductor material and the superconducting material in direct contact with the selectively grown semiconductor material.
Krogstrup, Kanungo, and Vukajlovic-Plestina do not expressly disclose wherein the semiconductor material in the one or more exposed regions forms a network of in-plane nanowires. Krogstrup discloses on pg. 401, 3rd full paragraph to pg. 402, 1st bridging paragraph, regarding in-plane orientation vs. out-of-plane orientation nanowire. Fig. 1 of Kanungo discloses vertical orientation of a nanowire. Abstract, ¶¶ 46 & 48, and figs. 1 and 3 of Barkeshli discloses wherein the semiconductor material (¶ 46) in the one or more exposed regions forms a network of in-plane nanowires (300). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Krogstrup, Kanungo, and Vukajlovic-Plestina with the network of in-plane nanowires of Barkeshli, in order to realize a more powerful type of non-Abelian defect (abstract of Barkeshli).	

Regarding claim 3, Krogstrup, Kanungo, and Vukajlovic-Plestina disclose the method of claim 1, Krogstrop discloses wherein the layer of superconducting material is epitaxially grown in the superconductor growth phase (pg. 405, § Methods).

Regarding claim 4, Krogstrup, Kanungo, and Vukajlovic-Plestina disclose the method of claim 3, Krogstrop discloses wherein the superconducting material is epitaxially grown using molecular beam epitaxy (MBE) (pg. 405, § Methods: Varian GEN-II MBE system).

Regarding claim 5, Krogstrup, Kanungo, and Vukajlovic-Plestina disclose the method of claim 4, Krogstrop discloses wherein the layer of superconducting material is formed, in the superconductor growth phase, using a beam (pg. 405, § Methods: Varian GEN-II MBE system).

Regarding claim 6, Krogstrup, Kanungo, and Vukajlovic-Plestina disclose the method of claim 5, Krogstrop discloses wherein the beam has a non-zero angle of incidence relative to the normal of a plane of the substrate (pg. 405, § Methods: ϕ is the angle of the incoming beam with respect to the facet normal).

Regarding claim 12, Krogstrup, Kanungo, and Vukajlovic-Plestina disclose the method of claim 1, Krogstrup, Kanungo, and Vukajlovic-Plestina disclose wherein the selective area growth phase and the superconductor growth phase are performed in a vacuum chamber, with the substrate remaining in the vacuum chamber throughout and in between those phases (Krogstrup: pg. 405, § Methods: MBE chamber; Kanungo and Vukajlovic-Plestina: selective area growth and use of MBE).

Allowable Subject Matter
Claims 7 - 11 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a method of fabricating a mixed semiconductor-superconductor platform as recited in claim 7, specifically the subject matter "the beam angled relative to the substrate… covered with the superconductor material". Claims 8 - 11 and 21 depends from allowable claim 7 directly/indirectly and inherit the allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818